DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              H.J., the mother,
                                 Appellant,

                                     v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                GUARDIAN AD LITEM PROGRAM,
                         Appellees.

                               No. 4D21-1024

                               [July 26, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gregory Keyser, Judge; L.T. Case No. 50-2020-DP-000159-
XXXX-MB.

  Kevin Coyle Colbert, Miami, for appellant.

  Andrew Feigenbaum of Children’s Legal Services, West Palm Beach, for
appellee Department of Children and Families.

  Thomasina F. Moore, Statewide Director of Appeals, Statewide
Guardian Ad Litem Office, Tallahassee, and Jonathan W. Taylor of Moffa,
Sutton, & Donnini, P.A., Pro Bono, Guardian Ad Litem Program, Defending
Best Interest Project, Fort Lauderdale, for appellee Guardian Ad Litem.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ, JJ., and FAHNESTOCK, FABIENNE, Associate Judge,
concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.